Citation Nr: 0506415	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03-07 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hair loss and 
blackouts, claimed as due to in-service exposure to 
herbicides.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for migraine headaches 
with insomnia, including as secondary to in-service herbicide 
exposure.  


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from December 1964 to December 
1967, including service in the Republic of Vietnam.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by the RO which 
denied service connection for blackouts and hair loss, and 
also found that new and material evidence sufficient to 
reopen the claim of service connection for migraine headaches 
with insomnia had not been submitted since the last final 
disallowance of record.

In his VA Form 9, substantive appeal, received at the RO in 
March 2003, the veteran requested a Board hearing before a 
Veterans Law Judge in Washington, DC.  The Board acknowledged 
the veteran's request and informed him of the date of the 
scheduled hearing in a letter dated April 2003.  On the date 
of the hearing, however, the veteran failed to appear.  Based 
on this fact and because the veteran did not request a 
postponement of the hearing, the Board considers the 
veteran's hearing request withdrawn pursuant to 38 C.F.R. 
§ 20.702(d) (2004).  

The case was remanded by the Board to the RO in February 2004 
for additional development of the record.  After completion 
of the requested development, the RO issued a Supplemental 
Statement of the Case in July 2004 and returned the case to 
the Board.  


FINDINGS OF FACT

1.  VA notified the veteran of the information and evidence 
not of record that was needed to substantiate his claims, 
explained to him whether he or VA was responsible for 
submitting such evidence, advised him to submit all evidence 
in his possession that might substantiate his claims, and 
fully developed all evidence necessary for the claims' 
equitable disposition.

2.  The veteran served in Vietnam during the Vietnam Era and 
is presumed to have been exposed to Agent Orange while in 
service.

3.  The competent medical evidence of record does not 
demonstrate that the veteran has a current disability 
manifested by blackouts and/or hair loss that began during 
service or for many years after service, or that they were 
caused by any incident of service including herbicide 
exposure in Vietnam.

4.  The RO denied the veteran's claim of service connection 
for migraine headaches in a November 1993 rating decision.

5.  The RO notified the veteran of the November 1993 decision 
and of his procedural and appellate rights with regard to the 
decision; however, a Notice of Disagreement was not received 
within the subsequent one-year period.  

6.  The evidence received since November 1993 is neither 
cumulative, nor redundant, but by itself or when considered 
with previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
therefore does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  Blackouts and/or hair loss were not incurred in or 
aggravated by service, nor may blackouts or hair loss be 
presumed to have been so incurred including as secondary to 
Agent Orange herbicide exposure.  38 U.S.C.A. §§ 1110, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  The RO's November 1993 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002).

3.  New and material evidence has not been received since the 
RO's November 1993 rating decision; thus, the claim of 
service connection for migraine headaches with insomnia is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that on November 9, 2000, the 
VCAA was enacted.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  Among other things, the VCAA amended 38 U.S.C.A. § 
5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

Pertinent to the merits of the veteran's claim of whether new 
and material evidence has been submitted to reopen the claim 
of entitlement to service connection for migraine headaches 
with insomnia, as well as the claim of service connection for 
blackouts and hair loss, the Board finds that compliance with 
the VCAA has been satisfied.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  A letter sent to the veteran in July 
2002 informed him that his previous claim of service 
connection for migraine headaches had been denied, and that 
the submission of new and material evidence was necessary to 
reopen the claim of service connection for migraine 
headaches.  

Nonetheless, the Board remanded in February 2004 because, 
inter alia, the RO had applied the regulation pertinent to 
claims to reopen that were filed prior to August 29, 2001.  
In this case, the veteran's claim to reopen the issue of 
entitlement to service connection for migraine headaches was 
received at the RO in May 2002; however, the RO had not 
informed the veteran that, for claims filed as of August 29, 
2001, the regulation had been amended.  See 66 Fed. Reg. 
45,620, 45,630 (2001) (codified at 38 C.F.R. § 3.156 (2004)).  
The RO also did not cite the amended regulations in the 
Statement of the Case issued in November 2002, or consider 
the veteran's claim pursuant thereto.  

In addition, the Board also notes that the July 2002 duty-to-
assist letter to the veteran did not inform the veteran of 
what evidence was necessary to substantiate a claim of 
service connection.  

Pursuant to the February 2004 remand instructions, the RO 
issued another letter to the veteran in May 2004.  The May 
2004 letter informed the veteran that in order to establish 
service connection, the evidence must show a current 
disability and a medical nexus between such and the veteran's 
military service.  The May 2004 letter also explained what 
type of evidence constituted new and material evidence.  

Then, in the Supplemental Statement of the Case, issued to 
the veteran in July 2004, the RO explained that new evidence 
meant existing evidence not previously submitted to agency 
decision makers.  Material evidence meant existing evidence 
that, by itself, or when considered with previous evidence of 
record, related to an unestablished fact necessary to 
substantiate the claim.  The RO also notified the veteran 
that new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

In light of the foregoing, the Board finds that the duty to 
notify the veteran of what type of evidence was necessary to 
substantiate his claim to reopen the issue of service 
connection for migraine headaches, and what type of evidence 
was necessary to substantiate his claim of service connection 
for blackouts and hair loss was satisfied.  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The July 
2002 and May 2004 letters advised the veteran that the RO 
would make reasonable efforts to obtain evidence such as 
medical records, employment records, or records from other 
Federal agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2004).  The July 2002 and May 2004 
letters requested that the veteran provide an Authorization 
and Consent to Release Information form (VA Form 21-4142) 
(release form) for each private physician who had treated him 
for his claimed conditions.  He was also advised to provide 
the name of the person, agency, or company who has any 
relevant records and to provide a release form for each 
identified facility.  

In this regard, the Board notes that the veteran reported 
that he was treated at a field hospital in Vietnam, and that 
the doctor there told him that his blackouts and hair loss 
were due to Agent Orange exposure.  The RO attempted to 
obtain these records from the National Personnel Records 
Center, but the search turned up no records.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the RO did not specifically 
request the veteran to submit all evidence in his possession 
that pertained to his claims, the veteran was asked to submit 
any additional private treatment records that might support 
his claims.  As such, the Board finds that the veteran is not 
prejudiced by such failure.  The RO has consistently 
requested the veteran to provide information about where and 
by whom he was treated for his claimed disabilities.  In the 
July 2002 and May 2004 letters, he was specifically asked to 
tell VA about any additional information or evidence and send 
VA the evidence needed as soon as possible.  Thus, he was, in 
effect, asked to submit all evidence in his possession.  
Therefore, for all of the aforementioned reasons, it is 
determined that the veteran was not prejudiced by the RO's 
not specifically requesting that the veteran provide any 
evidence in his possession that pertained to his claims prior 
to the September 2002 rating decision.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that VA will seek to provide, and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In view of the procedures that have been undertaken in these 
claims, further development is not needed to comply with 
VCAA.  The appellant has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims.

II.  Service connection - Blackout spells & hair loss

The veteran asserts that service connection is warranted for 
blackout spells and hair loss, claimed as due to in-service 
herbicide exposure.  With regard to the blackout spells, the 
veteran alleges that he was on a 48-hour special combat 
mission in April 1966, during which time he was without food, 
water or sleep.  The veteran further asserts that his severe 
migraine headaches, insomnia, and blackout spells began 
during that time.  

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2004).

Where certain chronic diseases, including organic diseases of 
the nervous system, become manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

The evidence shows that the veteran served in Vietnam during 
the Vietnam Era while in service.  Under the circumstances, 
he is presumed to have been exposed to Agent Orange in 
service.  38 C.F.R. § 3.307(a)(6)(iii) (2004).  These 
provisions were amended by the Veterans Education and 
Benefits Expansion Act of 2001 (P.L. 107-103) to include all 
Vietnam veterans as well as the requirement that respiratory 
cancer become manifest within 30 years of the veteran's 
departure from Vietnam to qualify for the presumption of 
service connection based on exposure to herbicides.

Service connection may be granted for a disease based on 
exposure to Agent Orange when there is medical evidence 
linking it to such incident.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  If a veteran was exposed to an herbicide 
agent during active military, naval or air service, the 
following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumptions of 38 C.F.R. § 3.307(d) are also satisfied:  
Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; non-Hodgkin's lymphoma; acute 
and subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; multiple myeloma; respiratory cancers 
(cancers of the lung, bronchus, larynx or trachea); soft-
tissue sarcoma, type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), and chronic 
lymphocytic leukemia.  38 C.F.R. § 3.309(e) (2004).  The 
diseases listed at 
38 C.F.R. § 3.309(e) shall have become manifest to a degree 
of 10 percent or more at any time after service, except that 
chloracne, PCT, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within one year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval 
or air service.  38 U.S.C.A. §§ 1113, 1116 (West 2002); 38 
C.F.R. § 3.307(a)(6)(ii) (2004); 68 Fed. Reg. 59540 (Oct. 16, 
2003).

The term "soft-tissue sarcoma" above includes adult 
fibrosarcoma; dermatofibrosarcoma protuberans; malignant 
fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  See Note 1 following 38 C.F.R. § 3.309(e) 
(2004).

In this case, the veteran asserts that he was treated for 
blackout spells and hair loss during service at a field 
hospital in Vietnam in April 1966, where a doctor told him 
that Agent Orange exposure was the cause of his blackouts and 
hair loss.  

A careful review of the veteran's service medical records and 
service personnel records is negative for any complaints, 
findings or diagnoses of blackout spells or hair loss.  In 
this regard, the Board notes that several copies of the 
veteran's DD Form 214 have been associated with the claims 
file.  Copies of the veteran's DD Form 214 that were 
associated with the claims file prior to 2002, including an 
original tissue copy, did not contain a notation or mention 
of blackout spells or hair loss.  However, subsequent copies 
of the veteran's DD Form 214 that were associated with the 
claims file beginning in 2002 contained the following 
notation in the "remarks" section of the document in a type 
different from the rest of the form:  "Developed migrange 
(sic) headaches - sometimes 2-3 seconds blackouts while 
serving in the U.S. Army in Vietnam War in 1966."  It 
appears that the veteran evidently added these comments to 
his DD Form 214 and then submitted additional copies of the 
tainted form to the RO.  

The veteran submitted a claim of service connection for 
migraine headaches that was received at the RO June 1993.  At 
that time, the veteran complained that he began getting 
migraine headaches in April 1966 during service in Vietnam, 
and that the migraine headaches were associated with blackout 
spells.  As noted herein above, the veteran asserted that he 
was told by a military doctor in Vietnam that his blackout 
spells and hair loss were the result of exposure to Agent 
Orange.  

In a claim received at the RO in October 1993, the veteran 
essentially filed a separate claim of service connection for 
blackout spells and hair loss, while his claim of service 
connection for migraine headaches was still pending.  

In conjunction with his claims of service connection, the 
veteran was afforded a series of VA examinations in October 
1993.  At his general medical VA examination, the veteran 
reported that he took Excedrin for his migraine headaches.  
The veteran complained of having migraine headaches when he 
first got out of service.  At that time, the veteran reported 
that they occurred once every two weeks and were associated 
with sleep disruption and blackout spells.  The veteran 
described the headaches as extreme pain starting midline 
ending up in left side and left eye.  The headaches usually 
lasted 4-5 hours.  The frequency of the headaches increased 
to twice daily.  The veteran had no premonitory symptoms.  
Headaches were associated with photophobia, the vision of his 
left eye was blurred, and he saw stars at the time of the 
headaches.  The veteran complained of insomnia.  The doctor 
also noted that the veteran had male pattern baldness.  

The diagnosis was that of: (1) migraine headaches (see 
neuro); (2) probable sleep deprivation with daytime 
insomnolence; (3) history of Agent Orange exposure; (4) still 
has nightmares of Vietnam about 2 times per month; (5) male 
pattern baldness; and (6) complaints of loss of consciousness 
with migraines (see neuro).  

At the neurological examination, the veteran again noted a 
history of headaches since 1966, occurring every day for 4-6 
hours, especially in the morning.  The headaches were 
described as sharp and throbbing, with decreased vision in 
the left eye, and sometimes associated with aura, stars, 
and/or streaks of light.  The veteran rated the severity of 
the pain as 9 out of 10.  There was no photophobia or nausea 
associated with the headaches.  The veteran took Excedrin.  
On examination, the veteran had left-sided temporal 
tenderness.  There was no weakness, no cerebellar signs and 
no sensory deficit.  The diagnosis was that of vascular 
headache affecting activities of daily living.  Prescription 
medications were suggested.  

At the Agent Orange examination, the veteran reported that he 
was exposed to Agent Orange.  The veteran reported that he 
became bald secondary to Agent Orange exposure.  
Specifically, the veteran stated that he lost the hair on the 
top of his head over a four-year period following discharge.  

In a November 1993 rating decision, service connection for 
migraine headaches was denied.  Service connection for 
blackout spells and hair loss was deferred.  

Medical and other records from January 2002 indicate that the 
veteran was involved in a motor vehicle accident (MVA) in 
January 2002.  The veteran reported that he skidded out of 
control on an expressway entrance ramp and hit the guard rail 
in the center of the expressway.  The veteran did not report 
that any blackouts were associated with the accident.  

However, in correspondence to the Social Security 
Administration in May 2002, the veteran reported that the MVA 
was caused by a 2-3 second blackout.  The veteran once again 
asserted that his blackouts, migraines, and hair loss began 
after a 48-hour combat mission in Vietnam, during which time 
they had no food, water, or sleep.  Then, the veteran 
indicated that his migraines, blackouts, and hair loss were 
due to Agent Orange exposure.  The veteran further asserted, 
in contrast to his assertions at the 1993 VA examination, 
that he lost most of his hair within a week.  

The veteran further asserted that he was treated from April 
7, 1966 to April 10, 1966 in the U.S. Army Field Hospital at 
Cam Ranh Bay.

Private emergency room records from August 2002 show 
treatment for migraine headaches.  Interestingly, one of the 
records has the word "blackouts" written on the document, 
in a different color ink.  It appears that this word was 
written on a copy of the original document and then the 
tainted document was submitted to the RO.  

In a September 2002 rating decision, service connection for 
blackouts and hair loss was denied, and the veteran timely 
appealed that determination.  

As noted herein above, the veteran is presumed to have been 
exposed to Agent Orange during his service in Vietnam.  In 
the case of such a veteran, service connection based on 
herbicide exposure will be presumed for certain specified 
diseases, including chloracne (or other acneform disease 
consistent with chloracne) and porphyria cutanea tarda that 
become manifest to a compensable degree within a year after 
the last date of Vietnam service.  38 U.S.C.A. § 1116 (2002); 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2004).  Although it is 
presumed that the veteran was exposed to Agent Orange during 
service in Vietnam, he has not been diagnosed with a 
disability for which service connection may be granted on a 
presumptive basis.  

Although the veteran is not entitled to service connection on 
a presumptive basis, the Board must also determine if service 
connection is warranted on a direct basis.  As noted herein 
below, the evidence in this case does not tend to show that 
the veteran's claimed blackout spells or hair loss were 
incurred in or aggravated by service, despite presumed 
exposure to Agent Orange.  

In this case, the veteran's service medical records are 
negative for any complaints, findings or diagnoses of 
blackout spells or hair loss during service.  

Although the veteran has asserted that his blackout spells 
and hair loss began during service, he has provided no 
competent evidence to support his assertions.  In this 
regard, the Board notes that the RO attempted to obtain 
records showing treatment of the veteran at a U.S. Army Field 
Hospital in Cam Ranh Bay in 1966, but the NPRC search did not 
turn up any records.  

VA examination reports from 1993 note the veteran's 
assertions regarding blackout spells and hair loss, but the 
examiners did not diagnose the veteran as having a disability 
associated with either of these complaints.  In fact, the VA 
general medical examiner noted only that the veteran had male 
pattern baldness, and the VA examiner at the Agent Orange 
examination noted that the veteran reported that his hair 
slowly come out; that he started losing the hair on the top 
of his head over a four year period following discharge.  
Moreover, the examiner's diagnoses indicated only that the 
veteran complained of loss of consciousness during migraine 
headaches.  Again, no actual disability was indicated with 
regard to the complaints of blackout spells and hair loss.  
The neurological examiner noted only that the veteran had a 
diagnosis of vascular headaches, but there were no cerebellar 
signs and no sensory deficit.  The examiner suggested 
prescription medications for both preventive measures as well 
as abortive measures.  

In this regard, the Board notes that the veteran's assertions 
regarding his hair loss, in particular, have been 
inconsistent.  At his VA examination in October 1993, the 
veteran reported that his hair loss was slow, over a four-
year period following discharge.  This is in contrast to his 
later assertions that he lost his hair over a one-week period 
following the alleged combat mission in April 1966 during 
which time he was without food, water, or sleep.  

In sum, there is no evidence of record, other than the 
veteran's own assertions, that he suffers from blackout 
spells, or that his hair loss is due to some incident in 
service.  Specifically, the service medical records are 
negative for any complaints, findings, or diagnosis of hair 
loss or blackout spells; and the veteran has not provided any 
treatment records showing current treatment for blackouts.  
Even if the veteran were able to provide competent evidence 
showing current treatment for blackout spells, there is no 
evidence of record to show that the blackout spells began in 
service, or are otherwise related to any incident in service.  
Furthermore, the veteran's hair loss has been referred to by 
medical professionals as nothing more than male pattern 
baldness.  There is no competent evidence to show that the 
veteran lost his hair as a result of exposure to Agent Orange 
or due to any incident in service.  

The Board acknowledges that the veteran is sincere in his 
belief that his blackout spells and hair loss were incurred 
as a result of in-service herbicide exposure and/or other 
incident in service.  However, there is no competent medical 
evidence to support that assertion and there is no competent 
evidence of record to show that the veteran suffers from any 
current disability associated with blackout spells or hair 
loss.  In sum, there is no evidence of record, other than the 
veteran's contentions that he has current blackout spells and 
hair loss that are related to any disease or injury incurred 
in or aggravated by service.  As the veteran is not a medical 
expert, he is not competent to express an authoritative 
opinion on this issue.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  In 
the absence of competent evidence demonstrating a link 
between the current hair loss and any disability manifested 
by blackout spells, and service, including exposure to Agent 
Orange, service connection is not warranted for such a 
disease on any basis.  After consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claims for service connection for 
blackout spells and hair loss.  Hence, the claim is denied.


III.  New and Material Evidence - Migraine headaches

As noted herein above, the veteran's original claim of 
entitlement to service connection for migraine headaches with 
insomnia was denied by RO rating decision dated November 
1993.  The basis of the denial was that the veteran's 
headaches and insomnia were first noted too remote from 
service to be related to service.  A notice of disagreement 
was not received within the subsequent one-year period.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).  The Court has held that, 
when "new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
evidence of record did not show that the veteran's current 
headaches were related to service, as noted in more detail 
herein below.  The November 1993 RO decision is final.  38 
U.S.C.A. § 7105 (West 2002).  

The evidence of record at the time of the RO's November 1993 
decision included correspondence from the veteran asserting 
that his migraine headaches and insomnia first began during 
service in 1966.  

Also included in the claims file were service medical records 
that were negative for complaints, findings or diagnoses of 
migraine headaches or insomnia.  Post-service medical records 
at the time of the November 1993 RO rating decision included 
VA examinations from October 1993 which gave a diagnosis of 
vascular headaches with extreme pain, associated photophobia, 
blurred vision, and seeing spots and stars; but without 
nausea or any premonitory symptoms.  The veteran reported 
that the headaches first began during and/or following 
service.  The examination reports acknowledged that the 
veteran was exposed to Agent Orange during service, and they 
acknowledged the veteran's belief that his migraines were due 
to Agent Orange exposure, but the examiners did not 
specifically associate any of the veteran's symptoms with 
exposure to Agent Orange during service in Vietnam.  

In his May 2004 claim to reopen the issue of service 
connection for migraine headaches, the veteran again asserted 
that he was on a special combat mission for 48 hours straight 
in April 1966 without any relief.  He had no food, no water, 
and no sleep during that period.  The veteran further 
asserted that it was at that time that he first developed 
severe migraine headaches with 2-3 second blackouts along 
with "obsessive sleeping insomnia disease."  

Additional evidence has been added to the record.  This 
evidence shows that the veteran was involved in a MVA in 
January 2002.  The accident report indicated that the veteran 
skidded and hit a guard rail.  The veteran contends that the 
MVA occurred because he had a 2-3 second blackout.  

In correspondence to the Social Security Administration, the 
veteran reiterated his assertions that his migraines, 
blackouts and hair loss began during service.  

Emergency room treatment records from August 2002 show that 
the veteran was treated for migraine headaches.  

In an October 2002 handwritten memorandum, the veteran's 
private physician reported that the veteran presented to his 
office on that day with complaints of blackouts, blurred 
vision and left face pain since his accident in January 2002.  
Physical examination was unremarkable.  He was referred to VA 
for further work up and proper management.

As noted herein above, the case was remanded to the RO for 
further development of the record.  Inter alia, the RO was 
instructed to obtain records from the NPRC showing treatment 
of the veteran at the U.S. Army Field Hospital at Cam Ranh 
Bay in April 1966.  The record reflects that the RO requested 
these records from the NPRC, but a search of the records was 
negative.  

In sum, the new evidence added to the record since the 
November 1993 RO rating decision consists of the veteran's 
assertions regarding the onset of his headaches and insomnia, 
as well as some medical records showing current treatment for 
headaches.  

Some of this additional evidence is new.  The new evidence 
shows that the veteran was involved in a MVA in January 2002 
and that he was treated in August 2002 for severe headache 
pain.  However, the evidence is not material.  It does not 
include any competent evidence that cures the prior 
evidentiary defect.  

For example, the veteran's asserts are merely cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial of the claim.  It duplicates evidence 
previously of record.  Moreover, the current medical evidence 
of record does not have any bearing on competent medical 
evidence showing a link between the current headaches and 
insomnia and any incident, disease, or injury in service.

In sum, the veteran submitted irrelevant and duplicate 
evidence.  

Evidence submitted since the RO's November 1993 decision, by 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  New and material 
evidence has not been received since the RO's November 1993 
decision; thus, the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).


ORDER

Service connection for blackout spells and hair loss is 
denied.  

The application to reopen the claim of service connection for 
migraine headaches with insomnia is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


